Citation Nr: 0729843	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from April 1943 to November 1946 and 
from June 1951 to May 1979, including service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A Travel Board hearing was held at the 
RO in August 2007; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  According to his death certificate, the veteran died in 
October 2003 from metastic colon cancer.  

2.  It is not shown that metastic colon cancer or any other 
form of cancer was clinically evident during the veteran's 
active service or for many years thereafter.  

3.  The veteran's only service-connected disability, hearing 
loss, is not shown to have caused or contributed to the 
veteran's death.  

4.  The record contains no indication that the veteran's 
death from metastic colon cancer was proximately due to or 
the result of the veteran's active service including Agent 
Orange exposure therein.  


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. § 1103, 1110, 1116, 1131, 11371310, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2004 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A subsequent March 2004 letter 
specifically advised her to submit any evidence in her 
possession pertinent to her claim.  Although the appellant 
was not provided a specific notice letter regarding criteria 
for effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), such notice would only 
be relevant if the benefit sought were being granted.  

The appellant has had ample opportunity to respond to the 
notice letters and to supplement the record after notice was 
given.  She is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  As to any duty to provide a medical 
opinion, in the absence of any medical findings suggesting a 
relationship between the veteran's death causing colon cancer 
and his military service and the absence of any medical 
records showing manifestation of colon cancer until 
approximately 20 years after service, the Board finds that 
the medical evidence currently of record is sufficient to 
make a decision on this appeal and there is no duty for VA to 
provide a medical opinion.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c) (4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The appellant has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations are met.  The appellant is not prejudiced by the 
Board's proceeding with appellate review. 


II.  Factual Background 

Service medical records are negative for notations of colon 
cancer or any other colon disability.  

A May 1979 rating decision granted service connection for 
hearing loss, rated noncompensable.  

A September 1994 private biopsy of back tissue produced a 
diagnosis of melanoma in situ.    

A July 1999 private physician's note indicates that the 
veteran had recently had a colonoscopy and a large lesion of 
the cecum was discovered.   A right colon resection was 
performed and a biopsy confirmed the presence of 
adnocarcinoma of the colon.  Subsequent records show that the 
colon cancer spread to other parts of the body including the 
lungs, lymph nodes, liver and brain.  The consistent 
diagnosis was metastic colon cancer and the veteran's October 
2003 death certificate lists metastic colon cancer as the 
immediate cause of death.  No additional causes of death were 
specified. 

In her December 2004 notice of disagreement, the appellant 
indicated that the veteran had been treated for other 
conditions besides colon cancer.  He had served two tours in 
Vietnam and she felt that some of the conditions were due to 
Agent Orange exposure.  

At her August 2007 hearing the appellant testified that the 
veteran was in Vietnam for a whole year while Agent Orange 
was being used.  She also indicated that her nephew, a 
pharmacist, had informed her that Agent Orange exposure could 
affect any part of one's body.  Additionally the possibility 
was raised that the veteran's death-causing cancer may not 
have originated in the colon.     

III.  Law and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including colon cancer, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  If a veteran was exposed to an 
herbicide agent (to include Agent Orange) during active 
military, naval or air service and has contracted an 
enumerated disease to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  Colon cancer is not one of the 
aforementioned enumerated diseases.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307. 3.309(e) (2007).  

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002). 

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The appellant has indicated that Agent Orange exposure during 
the veteran's service in Vietnam may have played a part in 
his death.  The veteran's death certificate clearly shows 
only a singular cause of death, metastic colon cancer.  Colon 
cancer is not classified as a condition for which presumptive 
service connection on the basis of Agent Orange exposure can 
be granted (see 38 C.F.R. § 3.307(e)).  Although, other forms 
of cancer, including lung cancer can be subject to 
presumptive service connection on the basis of Agent Orange 
exposure, there is no evidence of record to indicate that the 
veteran's metastic cancer started in the lungs, or any other 
area of the body aside from the colon.  Instead, the evidence 
shows that the metastic cancer was first discovered in the 
colon in July 1999 and then metastasized to other areas 
including the lungs.  Thus it was classified as metastic 
colon cancer and not metastic cancer of any other part of the 
body. 

The veteran did also receive a diagnosis of melanoma of the 
back, in situ about five years prior to the discovery of the 
colon cancer.  There is no evidence of record, however, that 
the subsequent death causing metastic colon cancer was in any 
way related to this earlier melanoma.  Also, melanoma is not 
classified as a condition for which presumptive service 
connection on the basis of Agent Orange exposure can be 
granted (see 38 C.F.R. § 3.307(e)) so even if the melanoma 
had caused the subsequent colon cancer, presumptive service 
connection based on such exposure would not be warranted.  
Thus, in sum, there is no basis in the record for awarding 
service connection on a presumptive basis based on Agent 
Orange exposure.   The Board must still consider, however, 
the applicability of the chronic disease presumption and 
whether the veteran's death was directly related to his 
military service including Agent Orange exposure therein.  

In this regard the veteran's service medical records are 
negative for any clinical reference to the presence of colon 
cancer or any other colon disability.   Likewise, the medical 
evidence indicates that the veteran's colon cancer was not 
identified until 1999, approximately 20 years after his 
service separation.  Moreover, none of the post-service 
medical records contain any indication that the veteran's 
colon cancer, first noted so many years after the veteran's 
separation from active service, was related to such service 
or to his service connected hearing loss.   Although the 
appellant has indicated that the veteran's death may have 
been related to Agent Orange exposure, as a layperson, she is 
not competent to provide a medical opinion regarding medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, given that the there is no competent 
evidence of manifestation of colon cancer until approximately 
20 years after service and no competent evidence of a nexus 
between the fatal colon cancer and the veteran's service or 
his service connected hearing loss, the Board must conclude 
that the weight of the evidence is against a finding of 
service connection for the cause of the veteran's death on a 
direct or presumptive basis.

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death from 
metastic colon cancer.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  The Board notes, however, that if in the 
future, the pertinent regulations regarding presumptive 
service connection for diseases related to Agent Orange 
exposure are amended to include colon cancer as an enumerated 
disease, the appellant will be entitled to reopen her claim.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


